Exhibit 10.80

 

 

MODIFICATION AND EXTENSION AGREEMENT

 

 

THIS MODIFICATION AND EXTENSION AGREEMENT (herein called “Agreement”) is made
effective as of the 1st day of October, 2003, by and between EDDINS-WALCHER
COMPANY, a Texas corporation (“EWC” or “Borrower”), CAP ROCK ENERGY CORPORATION,
a Texas corporation, successor-in-interest to CAP ROCK ELECTRIC COOPERATIVE,
INC., a Texas corporation (“Cap Rock”), and UNITED FUEL & ENERGY CORPORATION, a
Texas corporation (“United”) (Cap Rock and United together, “Corporate
Guarantors”), THOMAS E. KELLY, GLENDA KELLY and RICHARD C. SKILLERN (each
referred to individually as an “Individual Guarantor” and together as
“Individual Guarantors”) (the Individual Guarantors and the Corporate Guarantors
are referred to herein collectively as the “Guarantors”) and WASHINGTON MUTUAL
BANK, FA, a federal association (“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Lender made a loan (the “Loan”) to New West Resources, Inc.,
predecessor-in-interest to NewCorp Resources Electric Cooperative, Inc., a Texas
electric cooperative (“NewCorp”), as of July 12, 2000 in the original principal
amount of FIFTEEN MILLION AND NO/100 DOLLARS ($15,000,000.00);

 

WHEREAS, NewCorp, Cap Rock, Thomas E. Kelly, Richard C. Skillern and Lender
entered into that certain Loan Agreement (as renewed, extended or modified, the
“NewCorp Loan Agreement”) dated July 12, 2000, which Loan Agreement sets forth
certain terms and conditions of the Loan;

 

WHEREAS, NewCorp executed and delivered to Lender that certain Commercial
Variable Rate Revolving or Draw Note (as renewed, extended or modified, the
“NewCorp Note”) dated July 12, 2000, payable to the order of Lender, in the
amount of and evidencing the Loan;

 

WHEREAS, Cap Rock, Thomas E. Kelly and Richard C. Skillern each executed those
respective Unconditional Guaranties (collectively, the “Guaranty”) dated
July 12, 2000, in which each jointly and severally guaranteed NewCorp’s payment
and performance under the Loan Documents (as defined in the NewCorp Loan
Agreement);

 

WHEREAS, as security for the Loan, NewCorp executed that certain Security
Agreement (as amended or otherwise modified prior to the date hereof, the
“Security Agreement”) dated as of July 12, 2000 pursuant to which NewCorp
granted to Lender a security interest in the collateral described therein, and
NewCorp further granted to Lender a collateral assignment (the “Collateral
Assignment”) of the real, personal and investment property described in the
EW/FF Loan Agreement (as hereinafter defined) (collectively, the “Collateral”),
including, without limitation, those certain Deeds of Trust (the “Deeds of
Trust”) executed in connection with the EW/FF Loan Agreement, which Deeds of
Trust are more particularly described in Exhibit A attached hereto and made a
part hereof;

 

WHEREAS, concurrently with NewCorp’s execution and delivery of the Loan
Documents to Lender, NewCorp made two loans (collectively, the “EW/FF Loan”) in
the aggregate principal amount of FIFTEEN MILLION AND NO/100 DOLLARS
($15,000,000.00) to (i) EWC, evidenced by that certain Eddins-Walcher Company
Term Note in the original principal amount of TWELVE MILLION AND NO/100 DOLLARS
($12,000,000.00), dated July 12, 2000 (the “EW Note”), and (ii) Frank’s Fuels,
Inc. (“FFI”), evidenced by that certain Frank’s Fuels, Inc. Term Note in the
original principal amount of

 

--------------------------------------------------------------------------------


 

THREE MILLION AND NO/100 DOLLARS ($3,000,000), dated July 12, 2000 (the “FF
Note”) (the FF Note and the EW Note are collectively referred to herein as the
“EW/FF Notes”);

 

WHEREAS, as security for the EW/FF Loan, EWC and FFI granted certain liens,
security interests and pledged to NewCorp the Collateral described in that
certain Term Loan Agreement between NewCorp, EWC, FFI, United, Thomas E. Kelly,
Richard Skillern, Billy D. Grimes and Jonny B. Grimes dated as of July 12, 2000
(the “EW/FF Loan Agreement”) (all documents related to, pertaining to,
evidencing, governing or securing the EW/FF Loan are referred to herein as the
“EW/FF Loan Documents”).

 

WHEREAS, United and each of Thomas E. Kelly, joined by Glenda Kelly; Richard
Skillern; Billy D. Grimes, joined by Myra Grimes; and Johnny B. Grimes, joined
by Melissa Grimes (collectively, the “EW/FF Guarantors”) executed those
respective Guaranties of Debt (collectively, the “EW/FF Guaranty”) and Pledge
Agreements (collectively, the “Pledge Agreements”) dated July 12, 2000, to
secure EWC and FF’s payment and performance of the EW/FF Notes and the EW/FF
Loan Documents.

 

WHEREAS, EWC is the successor by merger to FFI and is fully obligated to perform
each of FFI’s obligations under the EW/FF Loan Documents, including without
limitation, repayment in full of the FF Note;

 

WHEREAS, NewCorp has requested that Lender cancel all of NewCorp’s obligations
under the NewCorp Note and release the security interests in the Collateral
granted in the Collateral Assignment, and Lender has agreed to provide such
cancellation and release upon (i) NewCorp’s absolute transfer and assignment to
Lender of all of NewCorp’s right, title and interest in the EW/FF Loan
Documents, including, without limitation, the EW/FF Loan Agreement, the EW Note,
the FF Note, the EW/FF Guaranty, the Pledge Agreements, the Deeds of Trust and
all of the other EW/FF Loan Documents, (ii) the execution and delivery by
Guarantors of Guaranty Agreements in form and substance satisfactory to Lender,
and (iii) certain modifications to the EW/FF Loan Documents.

 

WHEREAS, in order to satisfy one of Lender’s conditions described above, Lender
and Borrower now propose to modify certain terms and provisions of the EW/FF
Notes, EW/FF Loan Agreement and other EW/FF Loan Documents pursuant to the terms
and conditions contained herein.

 

WHEREAS, the Guarantors have joined herein to evidence their respective
ratification and consent to the provisions of this Agreement; and

 

NOW THEREFORE, for and in consideration of the premises and the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.                                       Upon payment of the Principal Payment
(hereinafter defined), Borrower, Guarantors and Lender hereby acknowledge that
the unpaid principal balance of the EW/FF Notes is THREE MILLION FIVE HUNDRED
THOUSAND AND 00/100 DOLLARS ($3,500,000.00).

 

2.                                       The EW/FF Loan Agreement is hereby
amended as follows:

 

(a)          The defined term “Contract Interest Rate” (as defined in
Section 1.1 of the EW/FF Loan Agreement) shall mean a fixed rate of nine percent
(9%) per annum.

 

(b)         The defined term “Corporate Guarantor” (as defined in Section 1.1 of
the EW/FF Loan Agreement) shall mean collectively United Fuel & Energy
Corporation and Cap Rock

 

2

--------------------------------------------------------------------------------


 

Energy Corporation and any subsidiary of each not a “Borrower” hereunder,
excluding, however, Three D Oil Co. of Kilgore, Inc..

 

(c)          The defined term “EWC Term Note Maturity Date” (as defined in
Section 2.1(b) of the EW/FF Loan Agreement) shall mean September 30, 2004.

 

(d)         Section 2.1 (d) is deleted in its entirety and the following shall
be substituted therefore:

 

On the earlier to occur of (i) May 1, 2004 or (ii) five business days after
Borrower has delivered to The CIT Group/Business Credit, Inc. the 2003 annual
audited financial statements of UFEC and Borrower, a principal payment in the
amount of $144,000.00 shall be due and payable to Lender.

 

(e)          The following shall be added to the beginning of Section 2.1(e):

 

Interest on the EWC Term Note shall be due and payable monthly as it accrues on
the first Business Day of each month, beginning November 1, 2003, and continuing
regularly thereafter until and including the EWC Term Note Maturity Date.

 

(f)            The “FFI Term Note Maturity Date” (as defined in Section 2.2(b)
of the EW/FF Loan Agreement) shall mean September 30, 2004.

 

(g)         Section 2.2 (d) is deleted in its entirety and the following shall
be substituted therefore:

 

On the earlier to occur of (i) May 1, 2004 or (ii) five business days after
Borrower has delivered to The CIT Group/Business Credit, Inc. the 2003 annual
audited financial statements of UFEC and Borrower, a principal payment in the
amount of $36,000.00 shall be due and payable to Lender.

 

(h)         The following shall be added to the beginning of Section 2.2(e):

 

Interest on the FFI Term Note shall be due and payable monthly as it accrues on
the first Business Day of each month, beginning November 1, 2003, and continuing
regularly thereafter until and including the FFI Term Note Maturity Date.

 

(i)             The reference to “Bank One” in Section 6.1.2 is deleted, and a
reference to “CIT” is substituted in lieu thereof.

 

(j)             The reference to “Bank One” in Section 6.1.3(a) is deleted, and
a reference to “CIT” is substituted in lieu thereof.

 

(k)          Section 6.1.3(b) is deleted in its entirety, and the following
shall be substituted in lieu thereof:

Intentionally deleted.

 

(l)             The following shall be added to the end of Section 6.1.4:

 

In addition to obtaining the prior written consent of Lender, in the event
Borrower or UFEC sells, assigns or otherwise disposes of any property of UFEC or
Borrower directly related to the supply and sale by UFEC or Borrower of propane
fuel to their residential

 

3

--------------------------------------------------------------------------------


 

and commercial propane fuel customers, UFEC or Borrower shall apply all of the
proceeds of such disposition to prepayment of the outstanding balance of the
Loans.

 

(m)       Section 8.1(ix) shall be modified to substitute “TWO HUNDRED FIFTY
THOUSAND

AND NO/100” for “ONE HUNDRED THOUSAND AND NO/100.”

 

(n)         Section 9.4 is hereby deleted and replaced with the following:

 

This Loan Agreement, the Notes and each of the Loan Documents shall be deemed to
be contracts under the laws of the State of Texas and for all purposes shall be
construed in accordance with the laws of the State of Texas, except to the
extent that federal law may apply.

 

Any suit, action or proceeding arising out of the Loan or with respect to the
Loan Documents or any judgment entered by any court in respect thereof, may be
brought in the courts of the State of Texas, County of Harris, or in the United
States courts located in the State of Texas, County of Harris as Lender, in its
sole discretion, may elect and Borrower, Corporate Guarantors and Individual
Guarantors hereby submit to the non-exclusive jurisdiction of such courts for
the purpose of any such suit, action or proceeding.  The Borrower, Corporate
Guarantors and Individual Guarantors hereby irrevocably waive any objection
which they may now or hereafter have to the laying of venue of any suit, action
or proceeding arising out of or relating to any Loan Document brought in the
courts located in Harris County, Texas; and hereby further irrevocably waives
any claim that such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

3.                                       The Loan Documents are hereby amended
as follows:

 

(a)          The maturity date shall mean September 30, 2004; subject, however,
to the right of acceleration as provided in the EW/FF Loan Agreement and as
provided elsewhere in the EW/FF Loan Documents.

 

(b)         All payments made by Borrower under the EW/FF Loan Documents shall
be made to Lender at its offices located at 3200 Southwest Freeway, Suite 1600,
Houston, Texas 77027, Attn: Energy Lending Group.

 

4.                                       The effectiveness of this Agreement is
expressly conditioned upon Lender’s receipt of (i) an absolute transfer and
assignment of the EW/FF Notes, all liens and security interests securing the
EW/FF Notes and all other EW/FF Loan Documents; (ii) execution and delivery by
Guarantors of a Guaranty Agreement in form and substance satisfactory to Lender;
(iii) an extension fee in the amount of THIRTY-FIVE THOUSAND AND NO/100 DOLLARS
($35,000.00); (iv) a principal payment (“Principal Payment”) in the amount
sufficient to reduce the outstanding principal balance of the EW/FF Loan to
THREE MILLION FIVE HUNDRED THOUSAND AND NO/100 ($3,500,000.00); (v) a fully
executed Intercreditor and Subordination Agreement by and among The CIT
Group/Business Credit, Inc. (“CIT”), Lender, Borrower, United and Three D Oil
Co. of Kilgore, Inc. (“Intercreditor Agreement”); and (vi) this Agreement, fully
executed by the appropriate parties and properly notarized.

 

5.                                       EWC expressly assumes, confirms and
ratifies all of the obligations and indebtedness of FFI arising in connection
with the EW/FF Loan (including, without limitation the FF Note), as evidenced by
the EW/FF Loan Documents, as amended.  Cap Rock expressly assumes all of the
obligations of a Corporate Guarantor described in the EW/FF Loan Agreement and
the other EW/FF Loan Documents.

 

4

--------------------------------------------------------------------------------


 

6.                                       Except as otherwise specified herein,
the terms and provisions hereof shall in no manner impair, limit, restrict or
otherwise affect the obligations of Borrower, Corporate Guarantors, Individual
Guarantors or any third party to Lender, as evidenced by the EW/FF Loan
Documents.  Borrower, Corporate Guarantors and Individual Guarantors hereby
acknowledge, agree, and represent that (a) Borrower is indebted to Lender
pursuant to the terms of the EW/FF Notes, as modified hereby; (b) the liens,
security interests and assignments created and evidenced by the EW/FF Loan
Documents are, respectively, valid and subsisting liens, security interests and
assignments of the respective dignity and priority recited in the EW/FF Loan
Documents; (c) the EW/FF Loan Documents are validly existing and are in full
force and effect and the liens of the Deeds of Trust have been renewed and
extended so as to secure the payment of the EW/FF Notes; (d) there are no claims
or offsets against, or defenses or counterclaims to, the terms or provisions of
the EW/FF Loan Documents and the obligations created or evidenced by the EW/FF
Loan Documents; (e) neither Borrower, Corporate Guarantors nor Individual
Guarantors have any claims, offsets, defenses or counterclaims arising from any
of Lender’s acts or omissions with respect to the Collateral, the EW/FF Loan
Documents or Lender’s performance under the EW/FF Loan Documents or with respect
to the Collateral; (f) the representations and warranties contained in the EW/FF
Loan Documents, including, without limitation, any representations and
warranties regarding title or ownership of the Collateral (other than Collateral
consisting of those certain Pledge Agreements executed by each of Billy D.
Grimes, Myra Grimes, Johnny B. Grimes and Melissa Grimes in favor of NewCorp),
are true and correct representations and warranties of Borrower, Guarantors and
third parties, as of the date hereof; and (g) Borrower is not in default and no
event has occurred which, with the passage of time, giving of notice, or both,
would constitute a default by Borrower of Borrower’s obligations under the terms
and provisions of the EW/FF Loan Documents.  To the extent Borrower, Corporate
Guarantors or Individual Guarantors now have any claims, offsets, defenses or
counterclaims against Lender or the repayment of all or a portion of the EW/FF
Loan, whether known or unknown, fixed or contingent, same are hereby forever
irrevocably waived and released in their entirety.  For purposes of this
Paragraph, “Lender” shall include the Lender’s predecessors, successors,
assigns, agents, present and former officers, directors, employees and
representatives.

 

7.                                       Borrower, Corporate Guarantors and
Individual Guarantors, upon request from Lender, agree to execute such other and
further documents as may be reasonably necessary or appropriate to consummate
the transactions contemplated herein or to perfect the liens and security
interests intended to secure the payment of the EW/FF Loan, including
specifically without limitation (a) one or more financing statements showing
Borrower as debtor and (b) Notice and Agreement under Section 26.02 of the Texas
and Business Commerce Code.

 

8.                                       Except as provided herein and in the
Intercreditor Agreement, the terms and provisions of the EW/FF Note, the EW/FF
Loan Agreement, and the other EW/FF Loan Documents shall remain unchanged and
shall remain in full force and effect.  Any modification herein of the EW/FF
Note, the EW/FF Loan Agreement, and the other EW/FF Loan Documents shall in no
way affect the security of the Collateral, and the other EW/FF Loan Documents
for the payment of the EW/FF Note.  The “Notes” described in the EW/FF Loan
Agreement and other EW/FF Loan Documents as the “Notes” secured thereby shall
hereafter mean the EW/FF Notes as modified by this Agreement.  The EW/FF Note,
the EW/FF Loan Agreement, and the other EW/FF Loan Documents as modified and
amended hereby are hereby ratified and confirmed in all respects.  All liens,
security interests, mortgages and assignments granted or created by or existing
under the EW/FF Loan Documents remain unchanged and continue, unabated, in full
force and effect, to secure Borrower’s obligation to repay the EW/FF Notes
except as modified under the terms of the Intercreditor Agreement.

 

9.                                       Upon execution and delivery hereof,
each Corporate Guarantor and Individual Guarantor hereby (a) acknowledges and
consents to the terms and provisions hereof, (b) ratifies, confirms, and agrees
that each respective Guaranty is and shall remain in full force and effect as of
the date hereof, except as modified by the terms of any new Guaranty
Agreement(s) entered into as of the date hereof at

 

5

--------------------------------------------------------------------------------


 

the request of and in favor of Lender, (c) acknowledges that there are no claims
or offsets against, or defenses or counterclaims to, the terms and provisions of
and the obligations created and evidenced by any Guaranty, (d) certifies that
the representations and warranties contained in each respective Guaranty remain
true and correct representations and warranties of each respective Corporate
Guarantor and Individual Guarantor as of the date hereof, and (e) agrees to
execute a new Guaranty Agreement in form satisfactory to Lender if so requested
by Lender.  Any limitation of liability of any Individual Guarantor described in
the EW/FF Loan Agreement (including without limitation Section 3.3(b) of the
EW/FF Loan Agreement) is hereby terminated and no longer in effect.

 

10.                                 Lender acknowledges that NewCorp and its
agents in the past may have accepted, without exercising the remedies to which
NewCorp was entitled, payments and performance by Borrower that constituted
defaults under the EW/FF Notes and the EW/FF Loan Documents.  In addition,
Lender hereby waives any and every default by Borrower or Guarantors which
exists as of the date of this Agreement known to Lender, provided, all
conditions described in paragraph 4 are satisfied. Borrower, Corporate
Guarantors and Individual Guarantors acknowledge that no such acceptance or
grace granted by Lender or its agents in the past, or Lender’s agreement to the
modifications evidenced hereby, has in any manner diminished Lender’s right in
the future to insist that Borrower strictly comply with the terms of the EW/FF
Note, the EW/FF Loan Agreement, and the other EW/FF Loan Documents, as modified
by the terms hereof. Furthermore, Borrower, Corporate Guarantors and Individual
Guarantors specifically acknowledge that any future grace or forgiveness of
default by Lender shall not constitute a waiver or diminishment of any right of
Lender with respect to any future default of Borrower, Corporate Guarantors or
Individual Guarantors whether or not similar to any default with respect to
which Lender has in the past chosen, or may in the future choose, not to
exercise all of the rights and remedies granted to it under the EW/FF Note, the
EW/FF Loan Agreement and the other EW/FF Loan Documents.

 

11.                                 This Agreement supersedes and merges all
prior and contemporaneous promises, representations and agreements with respect
to the subject matter hereof.  No modification of this Agreement, the EW/FF
Note, the EW/FF Loan Agreement, or any other EW/FF Loan Document, or any waiver
of rights under any of the foregoing, shall be effective unless made by
supplemental agreement, in writing, executed by Lender and Borrower.  Lender and
Borrower further agree that this Agreement may not in any way be explained or
supplemented by a prior, existing or future course of dealings between the
parties or by any prior, existing, or future performance between the parties
pursuant to this Agreement or otherwise.

 

12.                                 Any notice or communication required or
permitted hereunder or under the EW/FF Note, EW/FF Loan Agreement or any other
EW/FF Loan Document shall be given in writing, sent by (a) personal delivery, or
(b) expedited delivery service with proof of delivery, or (c) United States
mail, postage prepaid, registered or certified mail, or (d) prepaid telegram,
telex or telecopy, addressed as follows:

 

To Borrower/United:

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

 

 

To Cap Rock:

 

500 West Wall, Suite 400

 

 

Midland, Texas 79701

 

6

--------------------------------------------------------------------------------


 

With a copy to:

 

Ronnie Lyon

 

 

115 South Travis

 

 

Sherman, Texas 75090

 

 

 

To Individual Guarantors:

 

405 North Marienfeld

 

 

Midland, Texas 79701

 

 

 

To Lender:

 

3200 Southwest Freeway, Suite 1600

 

 

Houston, Texas 77027

 

 

Attn: Energy Lending Group / Mr. Gardner Cannon

 

 

 

With a copy to:

 

Thompson & Knight LLP

 

 

333 Clay Street, Suite 3300

 

 

Houston, Texas 77002

 

 

Attention: David W. Jones, Esq.

 

 

Telecopy: (713) 654-1871

 

or to such other address or to the attention of such other person as hereafter
shall be designated in writing by the applicable party sent in accordance
herewith.  Any such notice or communication shall be deemed to have been given
either at the time of personal delivery or, in the case of delivery service or
mail, as of the date of first attempted delivery at the address and in the
manner provided herein, or in the case of telegram, telex or telecopy, upon
receipt; provided that, service of a notice required by Texas Property Code
51.002 shall be considered complete when the requirements of that statute are
met.

 

13.                                 Borrower, Corporate Guarantors and
Individual Guarantors acknowledge that the execution of this Agreement by Lender
is not intended nor shall it be construed as (i) an actual or implied waiver of
any subsequent default under the EW/FF Notes, the EW/FF Loan Agreement, or any
other EW/FF Loan Document or (ii) an actual or implied waiver of any condition
or obligation imposed upon Borrower pursuant to the EW/FF Notes, the EW/FF Loan
Agreement, or any other EW/FF Loan Document, except to the extent expressly set
forth herein.

 

14.                                 Contemporaneously with the execution and
delivery hereof, Borrower shall pay, or cause to be paid, all costs and expenses
incident to the preparation hereof and the consummation of the transactions
related hereto, including without limitation, recording fees and fees and
expenses of legal counsel to Lender.

 

15.                                 Borrower and Guarantors hereby release,
remise, acquit and forever discharge Lender, together with its employees,
agents, representatives, consultants, attorneys, fiduciaries, servants,
officers, directors, partners, predecessors, successors and assigns, subsidiary
corporations, parent corporations, and related corporate divisions (all of the
foregoing hereinafter called the “Released Parties”), from any and all actions
and causes of action, judgments, executions, suits, debts, claims, demands,
liabilities, obligations, damages and expenses of any and every character, known
or unknown, direct and/or indirect, at law or in equity, of whatsoever kind or
nature, heretofore accruing, for or because of any matter or things done,
omitted or suffered to be done by any of the Released Parties prior to and
including the date hereof, and in any way directly or indirectly arising out of
or in any way connected to this Agreement, the EW/FF Notes, the EW/FF Loan
Agreement or any other EW/FF Loan Document, or any of the transactions
associated therewith, or the Collateral, including specifically but not limited
to claims of usury.

 

16.                                 This Agreement may be executed in any number
of counterparts with the same effect as if all parties hereto had signed the
same document.  All such counterparts shall be construed together and shall
constitute one instrument, but in making proof hereof it shall only be necessary
to produce one such counterpart.

 

7

--------------------------------------------------------------------------------


 

17.                                 If any covenant, condition, or provision
herein contained is held to be invalid by final judgment of any court of
competent jurisdiction, the invalidity of such covenant, condition, or provision
shall not in any way affect any other covenant, condition or provision herein
contained.

 

18.                                 It is expressly agreed by the parties hereto
that time is of the essence with respect to this Agreement.

 

19.                                 The parties acknowledge and confirm that
each of their respective attorneys have participated jointly in the review and
revision of this Agreement and that it has not been written solely by counsel
for one party.  The parties hereto therefore stipulate and agree that the rule
of construction to the effect that any ambiguities are to or may be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement to favor either party against the other.

 

20.                                 This Agreement and the rights and duties of
the parties hereunder shall be governed for all purposes by the law of the State
of Texas and the law of the United States applicable to transactions within said
State.

 

21.                                 The terms and provisions hereof shall be
binding upon and inure to the benefit of the parties hereto, their heirs,
representatives, successors and assigns.

 

22.                                 The EW/FF Loan Documents have been executed
under, and shall be construed and enforced in accordance with, the laws of the
State of Texas, except as such laws are preempted by federal law.  The EW/FF
Loan Documents are intended to be performed in accordance with, and only to the
extent permitted by, all applicable usury laws.  If any provision hereof or of
any of the EW/FF Loan Documents or the application thereof to any person or
circumstance shall, for any reason and to any extent, be invalid or
unenforceable, neither the application of such provision to any other person or
circumstance nor the remainder of the instrument in which such provision is
contained shall be affected thereby and shall be enforced to the greatest extent
permitted by law.  It is expressly stipulated and agreed to be the intent of
Borrower and Lender to at all times comply with the usury and other applicable
laws now or hereafter governing the interest payable on the EW/FF Loan.  If the
applicable law is ever revised, repealed or judicially interpreted so as to
render usurious any amount called for under the EW/FF Notes or under any of the
other EW/FF Loan Documents, or contracted for, charged, taken, reserved or
received with respect to the EW/FF Loan, or if Lender’s exercise of the option
to accelerate the maturity of the Loan, or if any prepayment of the EW/FF Loan
results in the payment of any interest in excess of that permitted by law, then
it is the express intent of Borrower and Lender that all excess amounts
theretofore collected by Lender be credited on the principal balance of the
EW/FF Notes (or, if the EW/FF Notes and all of such other indebtedness due under
the EW/FF Loan have been paid in full, refunded), and the provisions of the
EW/FF Notes and the other EW/FF Loan Documents immediately be deemed reformed
and the amounts thereafter collectable hereunder and thereunder reduced, without
the necessity of the execution of any new document, so as to comply with the
then applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder or thereunder.  All sums paid, or agreed to be
paid, for the use, forbearance, detention, taking, charging, receiving or
reserving on the EW/FF Loan shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term of such EW/FF
Loan until payment in full so that the rate or amount of interest on account of
such indebtedness does not exceed the usury ceiling from time to time in effect
and applicable thereto for so long as debt is outstanding under the EW/FF Loan. 
To the extent federal law permits Lender to contract for, charge or receive a
greater amount of interest, Lender will rely on federal law instead of such
article, as amended, for the purpose of determining the maximum rate of
interest.  Additionally, to the extent permitted by applicable law now or
hereafter in effect, Lender may, at its option and from time to time, implement
any other method of computing the maximum rate of interest under such article,
as amended, or under other applicable law by giving notice, if required, to
Borrower as provided by

 

8

--------------------------------------------------------------------------------


 

applicable law now or hereafter in effect.  In no event shall the provisions of
Chapter 346 of the Texas Finance Code (which regulates certain revolving credit
loan accounts and revolving tri-party accounts) apply to the EW/FF Loan. 
Notwithstanding anything to the contrary contained herein or in any of the EW/FF
Loan Documents, it is not the intention of Lender to accelerate the maturity of
any interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.

 

23.                                 Borrower, Corporate Guarantors, Individual
Guarantors and Lender hereby take notice of and agree to the following:

 

A.                                   PURSUANT TO SUBSECTION 26.02(b) OF THE
TEXAS BUSINESS AND COMMERCE CODE, A CREDIT AGREEMENT IN WHICH THE AMOUNT
INVOLVED THEREIN EXCEEDS $50,000 IN VALUE IS NOT ENFORCEABLE UNLESS THE
AGREEMENT IS IN WRITING AND SIGNED BY THE PARTY TO BE BOUND OR BY THAT PARTY’S
AUTHORIZED REPRESENTATIVE.

 

B.                                     PURSUANT TO SUBSECTION 26.02(c) OF THE
TEXAS BUSINESS AND COMMERCE CODE, THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO
THE LOAN DOCUMENTS SHALL BE DETERMINED SOLELY FROM THE LOAN DOCUMENTS, AND ANY
PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO THE
LOAN DOCUMENTS.

 

C.                                     THE NOTE, THE LOAN AGREEMENT, THE
SECURITY AGREEMENT, AND THE OTHER LOAN DOCUMENTS, EACH AS AMENDED HEREBY, AND
THIS AGREEMENT REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES THERETO AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES THERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

 

24.                                 WAIVER OF JURY TRIAL.  THE PARTIES HERETO
EACH ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT
THAT IT MAY BE WAIVED.  EACH PARTY HERETO, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION BASED UPON OR ARISING OUT OF ANY LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS OR ANY COURSE OF CONDUCT,
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION OF ANY OF THEM.  THESE
PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY ANY PARTY HERETO, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY
EACH OF THEM.

 

25.                                 Subordination.  In accordance with the terms
of the Intercreditor Agreement, Lender’s liens and security interests in the
Collateral are subordinate to CIT’s liens and security interests in the
Collateral.  The Intercreditor Agreement contains other agreements between
Lender and CIT concerning each party’s rights and priorities as such rights and
priorities relate to the Collateral.

 

[End of Page; Signatures to Follow on Next Page]

 

9

--------------------------------------------------------------------------------


 

Executed by Borrower, Corporate Guarantors, Individual Guarantors and Lender on
the dates of their respective acknowledgements, but to be effective as of the
date first set forth above.

 

 

BORROWER:

 

INDIVIDUAL GUARANTORS:

 

 

 

EDDINS-WALCHER COMPANY,

 

By:

/s/ Richard C. Skillern

 

a Texas corporation

 

Richard C. Skillern

 

 

 

By:

/s/ Scott Heller

 

 

 

Name:

Scott Heller

 

 

By:

/s/ Thomas E. Kelly

 

Title:

President COO

 

 

Thomas E. Kelly

 

 

 

CORPORATE GUARANTORS:

 

By:

/s/ Glenda Kelly

 

 

 

Glenda Kelly

CAP ROCK ENERGY CORPORATION,

 

 

a Texas corporation

 

 

 

 

 

By:

/s/ David W. Pruitt

 

 

 

Name:

David W. Pruitt

 

 

 

Title:

President/CEO

 

 

 

 

 

 

UNITED FUEL & ENERGY CORPORATION,

 

 

a Texas corporation

 

 

 

 

 

By:

/s/ Scott Heller

 

 

 

Name:

Scott Heller

 

 

 

Title:

President COO

 

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

WASHINGTON MUTUAL BANK, FA,

 

 

a federal association

 

 

 

 

 

 

 

 

By:

/s/ Gardner W. Cannon

 

 

 

Name:

Gardner W. Cannon

 

 

 

Title:

First Vice President

 

 

 

 

 

 

 

 

 

When Recorded Return To:

 

 

THOMPSON & KNIGHT LLP

 

 

333 Clay, Suite 3300

 

 

Houston, Texas 77002

 

 

Attn: Tami Huntley

 

 

 

10

--------------------------------------------------------------------------------


 

THE STATE OF TEXAS

§

 

 

§

 

COUNTY OF Midland

§

 

 

This instrument was acknowledged before me on October, 9, 2003 by Scott Heller,
the President of EDDINS-WALCHER COMPANY, a Texas corporation, on behalf of said
corporation.

 

 

 

/s/ China J. Hughes

 

 

Notary Public, State of Texas

 

THE STATE OF TEXAS

§

 

 

§

 

COUNTY OF Midland

§

 

 

This instrument was acknowledged before me on October 9, 2003 by David W.
Pruitt, the President of CAP ROCK ENERGY CORPORATION, a Texas corporation, on
behalf of said corporation.

 

 

[SEAL]

/s/ Renee Diane Rister

 

 

Notary Public, State of Texas

 

 

THE STATE OF TEXAS

§

 

 

§

 

COUNTY OF Midland

§

 

 

This instrument was acknowledged before me on October 9, 2003 by Scott Heller,
the President of UNITED FUEL & ENERGY CORPORATION, a Texas corporation, on
behalf of said corporation.

 

 

/s/ China J. Hughes

 

 

Notary Public, State of Texas

 

THE STATE OF TEXAS

§

 

 

§

 

COUNTY OF Ector

§

 

 

This instrument was acknowledged before me on October 9, 2003 by RICHARD C.
SKILLERN.

 

 

 

/s/ Beth Corrales

 

 

Notary Public, State of Texas

 

11

--------------------------------------------------------------------------------


 

THE STATE OF TEXAS

§

 

 

§

 

COUNTY OF Midland

§

 

 

This instrument was acknowledged before me on October 9, 2003 by THOMAS E.
KELLY.

 

 

 

/s/ China J. Hughes

 

 

Notary Public, State of Texas

 

 

THE STATE OF TEXAS

§

 

 

§

 

COUNTY OF Midland

§

 

 

This instrument was acknowledged before me on October 9, 2003 by GLENDA KELLY.

 

 

 

/s/ China J. Hughes

 

 

Notary Public, State of Texas

 

 

THE STATE OF TEXAS

§

 

 

§

 

COUNTY OF HARRIS

§

 

 

 

This instrument was acknowledged before me on October 10, 2003, by Gardner W.
Cannon, First Vice President of WASHINGTON MUTUAL BANK, FA, a federal
association.

 

 

/s/ Tamarra S. Huntley

 

 

Notary Public, State of Texas

 

12

--------------------------------------------------------------------------------


 

Exhibit A

 

Schedule of Deed of Trust Recordings

 

1.               Eddins-Walcher Company Deed of Trust filed on July 14, 2000
under Clerk’s File No. 00-2237; recorded on July 17, 2000, in Volume 754, Page
804, Official Public Records, Andrews County, Texas.

 

2.               Frank’s Fuels, Inc. Deed of Trust filed on July 14, 2000 under
Clerk’s File No. 00-2243; recorded on July 17, 2000, in Volume 754, Page 837,
Official Public Records, Andrews County, Texas.

 

3.               Eddins-Walcher Company Deed of Trust filed on July 14, 2000 in
Volume 417, Page 685, Official Public Records, Crane County, Texas.

 

4.               Frank’s Fuels, Inc. Deed of Trust filed on July 14, 2000 in
Volume 417, Page 717, Official Public Records, Crane County, Texas.

 

5.               Frank’s Fuels, Inc. Deed of Trust filed on July 17, 2000 under
Clerk’s File No. 132292, recorded on July 21, 2000 in Volume 584, Page 709,
Official Public Records, Crockett County, Texas.

 

6.               Eddins-Walcher Company Deed of Trust filed on July 14, 2000 in
Volume 1539, Page 369, Official Public Records, Ector County, Texas.

 

7.               Frank’s Fuels, Inc. Deed of Trust filed on July 14, 2000 in
Volume 1539, Page 331, Official Public Records, Ector County, Texas.

 

8.               Eddins-Walcher Company Deed of Trust filed on July 14, 2000 in
Volume 706, Page 140, Official Public Records, Gaines County, Texas.

 

9.               Eddins-Walcher Company Deed of Trust filed on July 17, 2000
under Clerk’s File No. 00-2968, recorded on July 18, 2000, in Volume 659, Page
123, Official Public Records, Hockley County, Texas.

 

10.         Eddins-Walcher Company Deed of Trust filed on July 26, 2000 under
Clerk’s File No. 3924, recorded on July 27, 2000, in Volume 808, Page 422-445,
Official Public Records, Howard County, Texas.

 

11.         Eddins-Walcher Company Deed of Trust filed on August 29, 2000 in
Volume 334, Page 45, Official Public Records, Lynn County, Texas.

 

12.         Eddins-Walcher Company Deed of Trust filed on July 17, 2000 in
Volume 6749, Page 1, Official Public Records, Lubbock County, Texas.

 

13.         Eddins-Walcher Company Deed of Trust filed on July 14, 2000 in
Volume 1792, Page 239, Official Public Records, Midland County, Texas.

 

14.         Frank’s Fuels, Inc. Deed of Trust filed on July 14, 2000 in Volume
1792, Page 275, Official Public Records, Midland County, Texas.

 

15.         Eddins-Walcher Company Deed of Trust filed on July 27, 2000 in
Volume 306, Page 51, Deed of Trust Records, Pecos County, Texas.

 

13

--------------------------------------------------------------------------------


 

16.         Frank’s Fuels, Inc. Deed of Trust filed on September 20, 2000 under
Clerk’s No. 67349, recorded on September 21, 2000 in Volume 307, Page 1, Deed of
Trust Records, Pecos County, Texas.

 

17.         Eddins-Walcher Company Deed of Trust filed on July 18, 2000 in
Volume 463, Page 308, Official Public Records, Scurry County, Texas.

 

18.         Eddins-Walcher Company Deed of Trust filed on July 14, 2000 in
Volume 652, Page 395, Official Public Records, Terry County, Texas.

 

19.         Eddins-Walcher Company Deed of Trust filed on July 14, 2000 in
Document No. 0125433, Volume 692, Page 801, Official Public Records, Upton
County, Texas.

 

20.         Eddins-Walcher Company Deed of Trust filed on July 18, 2000 in
Document No. 0182041, Volume 748, Page 403, Official Public Records, Val Verde
County, Texas.

 

21.         Eddins-Walcher Company Deed of Trust filed on July 24, 2000 under
Clerk’s File No. 1928, recorded on July 25, 2000, in Volume 696, Page 233,
Official Public Records, Ward County, Texas.

 

22.         Frank’s Fuels, Inc. Deed of Trust filed on August 14, 2000 under
Clerk’s File No. 2115, recorded on August 15, 2000, in Volume 697, Page 254,
Official Public Records, Ward County, Texas.

 

23.         Frank’s Fuels, Inc. Deed of Trust filed on August 14, 2000 under
Clerk’s File No. 2117, recorded on August 15, 2000, in Volume 697, Page 279,
Official Public Records, Ward County, Texas.

 

24.         Eddins-Walcher Company Deed of Trust filed on July 14, 2000, in
Volume 472, Page 749, Official Public Records, Winkler County, Texas.

 

25.         Eddins-Walcher Company Deed of Trust filed on July 14, 2000, in
Volume 210, Page 832, Official Public Records, Yoakum County, Texas.

 

26.         Eddins-Walcher Company Deed of Trust filed on July 20, 2000, under
File No. 61349, Book 1028, Page 23, Lea County Records, New Mexico.

 

14

--------------------------------------------------------------------------------


 

UNCONDITIONAL GUARANTY

 

THIS UNCONDITIONAL GUARANTY (“Guaranty”) is made effective October 1, 2003, by
CAP ROCK ENERGY CORPORATION, a Texas corporation (“Corporate Guarantor”) for the
benefit of WASHINGTON MUTUAL BANK, FA, a federal association (“Bank”).

 

1.                                       Definitions. As used in this Guaranty,
the following terms shall have the meanings indicated below:

 

a.                                       The term “Bank” shall mean WASHINGTON
MUTUAL BANK, FA, a federal association.

 

b.                                      The term “Borrower” shall mean
EDDINS-WALCHER COMPANY, a Texas Corporation.

 

c.                                       The term “Corporate Guarantor” shall
mean and refer to CAP ROCK ENERGY CORPORATION, a Texas corporation.

 

d.                                      The term “Guaranteed Indebtedness” shall
mean (i) all indebtedness, obligations and liabilities of Borrower to Bank of
any kind or character now existing or hereafter arising, whether direct,
indirect, related, unrelated, fixed, contingent, liquidated, unliquidated,
joint, several or joint and several, and regardless of whether such
indebtedness, obligations and liabilities may, prior to their acquisition by
Bank, be or have been payable to or in favor of a third party and subsequently
acquired by Bank (it being contemplated that Bank may make such acquisitions
from third parties), arising from those certain promissory notes dated July 12,
2000 in the aggregate principal amount of $15,000,000.00 from Borrower and
Frank’s Fuels, Inc. originally payable to the order of New West Resources, Inc.,
(the “Original Promissory Notes”) as assigned, modified and endorsed over to
Bank, and including without limitation all indebtedness, obligations and
liabilities of Borrower to Bank now existing or hereafter arising by note,
draft, acceptance, guaranty, endorsement, letter of credit, assignment,
purchase, overdraft, discount, indemnity agreement or otherwise with regard to
the Original Promissory Notes, (ii) all accrued but unpaid interest on any of
the indebtedness described in (i) above; (iii) all obligations of Borrower to
Bank under any documents evidencing, securing, governing and/or pertaining to
all or any part of the indebtedness described in (i) and (ii) above, (iv) all
costs and expenses incurred by Bank in connection with the collection and
administration of all or any part of the indebtedness and obligations described
in (i), (ii) and (iii) above or the protection or preservation of, or
realization upon, the collateral securing all or any part of such indebtedness
and obligations, including without limitation all reasonable attorneys’ fees,
and (v) all renewals, extensions, modifications and rearrangements of the
indebtedness and obligations described in (i), (ii), (iii) and (iv) above.

 

2.                                       Obligations. As an inducement to Bank
to extend or continue to extend credit and other financial accommodations to
Borrower, Corporate Guarantor, for value received, does hereby unconditionally
and absolutely guarantee the prompt and full payment and performance of the
Guaranteed Indebtedness when due or declared to be due and at all times
thereafter. The liability

 

--------------------------------------------------------------------------------


 

of Corporate Guarantor hereunder shall be limited to the maximum amount of
liability that can be incurred without rendering the obligations of Corporate
Guarantor hereunder voidable under applicable laws relating to fraudulent
conveyance or fraudulent transfer, and not for a greater amount.

 

3.                                       Character of Obligations. This is an
absolute, continuing and unconditional Guaranty of payment and not of
collection, provided however that if at any time or from time to time there is
no outstanding Guaranteed Indebtedness, the obligations of the Corporate
Guarantor with respect to any and all Guaranteed Indebtedness of Borrower to
Bank shall terminate. All Guaranteed Indebtedness heretofore, concurrently
herewith or hereafter made by Bank to Borrower shall be conclusively presumed to
have been made or acquired in acceptance hereof. Corporate Guarantor shall be
primarily liable, jointly and severally, with Borrower and any other guarantor
of all or any part of the Guaranteed Indebtedness.

 

4.                                       Representations and Warranties.
Corporate Guarantor hereby represents and warrants the following to Bank:

 

a.                                       This Guaranty may reasonably be
expected to benefit, directly or indirectly, Corporate Guarantor;

 

b.                                      Corporate Guarantor is familiar with,
and has independently reviewed the books and records regarding the financial
condition of Borrower and is familiar with the value of any and all collateral
intended to be security for the payment of all or any part of the Guaranteed
Indebtedness; provided, however, Corporate Guarantor is not relying on such
financial condition or collateral as an inducement to enter into this Guaranty;

 

c.                                       Corporate Guarantor has adequate means
to obtain from Borrower on a continuing basis information concerning the
financial condition of Borrower and Corporate Guarantor is not relying on Bank
to provide such information to Corporate Guarantor either now or in the future;

 

d.                                      Corporate Guarantor has the power and
authority to execute, deliver and perform this Guaranty and any other agreements
executed by Corporate Guarantor contemporaneously herewith, and the execution,
delivery and performance of this Guaranty and any other agreements executed by
Corporate Guarantor contemporaneously herewith does not and will not violate,
(i) any agreement or instrument to which Corporate Guarantor is a party or (ii)
any law, rule, ration or order of any governmental authority to which Corporate
Guarantor is subject;

 

e.                                       Neither Bank nor any other party has
made any representation, warranty or statement to Corporate Guarantor in order
to induce Corporate Guarantor to execute this Guaranty;

 

f.                                         The financial statements and other
financial information regarding Corporate Guarantor heretofore and hereafter
delivered to Bank are and shall be true and correct in all material respects and
fairly present the financial position of Corporate Guarantor as of the dates
thereof, and no material adverse change has occurred in the financial condition
of Corporate

 

2

--------------------------------------------------------------------------------


 

Guarantor reflected in the financial statements and other financial information
regarding Corporate Guarantor heretofore delivered to Bank since the date of the
last statement thereof; and

 

g.                                      As of the date hereof, and after giving
effect to this Guaranty and the obligations evidenced hereby, (i) Corporate
Guarantor is and will be solvent, (ii) the fair saleable value of Corporate
Guarantor’s assets exceeds and will continue to exceed Corporate Guarantor’s
liabilities (both fixed and contingent), (iii) Corporate Guarantor is and will
continue to be able to pay Corporate Guarantor’s debts as they mature, and (iv)
Corporate Guarantor has and will continue to have sufficient capital to carry on
its business and all businesses in which it is about to engage.

 

5.                                       Covenants. Corporate Guarantor hereby
covenants and agrees with Bank as follows:

 

a.                                       Corporate Guarantor shall not, so long
as Corporate Guarantor’s obligations under this Guaranty continue, transfer or
pledge any material portion of Corporate Guarantor’s assets for less than full
and adequate consideration;

 

b.                                      Corporate Guarantor shall promptly
furnish to Bank at any time and from time to time such financial statements and
other financial information of Corporate Guarantor as the Bank may require, in
form and substance satisfactory to Bank;

 

c.                                       Corporate Guarantor shall comply with
all terms and provisions of the instruments and agreements evidencing, governing
and securing all or any part of the Guaranteed Indebtedness that apply to
Corporate Guarantor; and

 

d.                                      Corporate Guarantor shall promptly
inform Bank of (i) any litigation or governmental investigation against
Corporate Guarantor or affecting any security for all or any part of the
Guaranteed Indebtedness or this Guaranty which, if determined adversely, might
have a material adverse effect upon the financial condition of Corporate
Guarantor or upon such security or might cause a default under any of the
instruments or agreements evidencing, governing or securing all or any part of
the Guaranteed Indebtedness, (ii) any claim or controversy which might become
the subject of such litigation or governmental investigation, and (iii) any
material adverse change in the financial condition of Corporate Guarantor.

 

6.                                       Consent and Waiver.

 

a.                                       Corporate Guarantor waives (i)
promptness, diligence and notice of acceptance of this Guaranty and notice of
the incurring of any obligation, indebtedness or liability to which this
Guaranty applies or may apply and waives presentment for payment, notice of
nonpayment, protest, demand, notice of protest, notice of intent to accelerate,
notice of acceleration, notice of dishonor, diligence in enforcement and
indulgences of every kind, and (ii) the taking of any other action of Bank, any
other notice to, or making any demand on, Borrower or any other guarantor of all
or any part of the Guaranteed Indebtedness or any other party.

 

3

--------------------------------------------------------------------------------


 

b.                                      Corporate Guarantor waives any rights
Corporate Guarantor has under, or any requirements imposed by Chapter 34 of the
Texas Business and Commerce Code, as in effect on the date of this Guaranty or
as it may be amended from time to time, but solely as such rights apply to Bank.
Corporate Guarantor waives no rights as may exist between Corporate Guarantor
and Borrower and other guarantors.

 

c.                                       Bank may at any time, without the
consent of or notice to Corporate Guarantor, without incurring responsibility to
Corporate Guarantor and without impairing, releasing, reducing or affecting the
obligations of Corporate Guarantor hereunder: (i) change the manner, place or
terms of payment of all or any part of the Guaranteed Indebtedness, or renew,
extend, modify, rearrange or alter all or any part of the Guaranteed
Indebtedness; (ii) sell, exchange, release, surrender, subordinate, realize upon
or otherwise deal with in any manner and in any order any collateral for all or
any part of the Guaranteed Indebtedness or this Guaranty or setoff against all
or any part of the Guaranteed Indebtedness; (iii) neglect, delay, omit, fail or
refuse to take or prosecute any action for the collection of all or any part of
the Guaranteed Indebtedness or this Guaranty or to take or prosecute any action
in connection with any instrument or agreement evidencing, governing or securing
all or any part of the Guaranteed Indebtedness or this Guaranty; (iv) exercise
or refrain from exercising any rights against Borrower or others, or otherwise
act or refrain from acting; (v) settle or compromise all or any part of the
Guaranteed Indebtedness and subordinate the payment of all or any part of the
Guaranteed Indebtedness to the payment of any obligations, indebtedness or
liabilities which may be due or become due to Bank or others; (vi) apply any
deposit balance, fund, payment, collections through process of law or otherwise
or other collateral of Borrower to the satisfaction and liquidation of the
indebtedness or obligations of Borrower to Bank not guaranteed under this
Guaranty pursuant to paragraph 4 herein; and (vii) apply any sums paid to Bank
by Corporate Guarantor, Borrower, or others to the Guaranteed Indebtedness in
such order and manner as Bank, in its sole discretion, may determine.

 

d.                                      Notwithstanding any provision in this
Guaranty to the contrary, Corporate Guarantor hereby waives and releases (i) any
and all rights of subrogation, reimbursement, indemnification or contribution
which Corporate Guarantor may have, before payment in full of the Guaranteed
Indebtedness, against others liable on all or any part of the Guaranteed
Indebtedness, (ii) any and all rights to be subrogated to the rights of Bank in
any collateral or security for all or any part of the Guaranteed Indebtedness
before payment in full of the Guaranteed Indebtedness, and (iii) any and all
other rights and claims of such Corporate Guarantor against Borrower or any
third party as a result of such Corporate Guarantor’s payment, before payment in
full of the Guaranteed Indebtedness.

 

e.                                       Should Bank seek to enforce the
obligations of Corporate Guarantor hereunder by action in any court or
otherwise, Corporate Guarantor waives any requirement, substantive or
procedural, that (i) Bank first enforce any rights or remedies against Borrower,
or any other person or entity liable to Bank for all or any part of the
Guaranteed Indebtedness, including without limitation that a judgment first be
rendered against Borrower or any other person or entity, or that Borrower or any
other person or entity should be joined in such cause, or (ii) Bank shall first
enforce rights against any collateral which shall ever have been given to secure
all or any part of the Guaranteed Indebtedness or this Guaranty. Such waiver
shall be without prejudice

 

4

--------------------------------------------------------------------------------


 

to Bank’s right, at its option, to proceed against Borrower or any other person
or entity, whether by separate action or by joinder.

 

f.                                         In addition to any other waivers,
agreements and covenants of Corporate Guarantor set forth herein, Corporate
Guarantor hereby further waives and releases all claims, causes of action,
defenses and offsets for any act or omission of Bank, its directors, officers,
employees, representatives or agents in connection with Bank’s administration of
the Guaranteed Indebtedness, except for Bank’s willful misconduct and gross
negligence.

 

7.                                       Obligations Not Impaired.

 

a.                                       Corporate Guarantor agrees that
Corporate Guarantor’s obligations hereunder shall not be released, diminished,
impaired, reduced or affected by the occurrence of any one or more of the
following events: (i) the lack of corporate power of Borrower or any other
guarantor of all or any part of the Guaranteed Indebtedness, (ii) any
receivership, insolvency, bankruptcy or other proceedings affecting Borrower or
any other guarantor of all or any part of the Guaranteed Indebtedness, or any of
their respective property; (iii) the partial or total release or discharge of
Borrower or any other guarantor of all or any part of the Guaranteed
Indebtedness, or any other person or entity from the performance of any
obligation contained in any instrument or agreement evidencing, governing or
securing all or any part of the Guaranteed Indebtedness, whether occurring by
reason of law or otherwise; (iv) the taking or accepting of any collateral for
all or any part of the Guaranteed Indebtedness or this Guaranty; (v) the taking
or accepting of any other guaranty for all or any part of the Guaranteed
Indebtedness; (vi) any failure by Bank to acquire, perfect or continue any lien
or security interest on collateral securing all or any part of the Guaranteed
Indebtedness or this Guaranty; (vii) the impairment of any collateral securing
all or any part of the Guaranteed Indebtedness or this Guaranty; (viii) any
failure by Bank to sell any collateral securing all or any part of the
Guaranteed Indebtedness or this Guaranty in a commercially reasonable manner or
as otherwise required by law; (ix) any invalidity or unenforceability of or
defect or deficiency in any instrument or agreement evidencing, governing or
securing all or any part of the Guaranteed Indebtedness or this Guaranty; or (x)
any other circumstances which might otherwise constitute a defense available to,
or discharge of, Borrower, Corporate Guarantor or any other guarantor of all or
any part of the Guaranteed Indebtedness, other than payment of the Guaranteed
Indebtedness.

 

b.                                      This Guaranty shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
all or any part of the Guaranteed Indebtedness is rescinded or must otherwise be
returned by Bank upon the insolvency, bankruptcy or reorganization of Borrower,
Corporate Guarantor or any other guarantor of all or any part of the Guaranteed
Indebtedness, or otherwise, all as though such payment had not been made.

 

c.                                       None of the following shall affect
Corporate Guarantor’s liability hereunder: (i) the unenforceability of all or
any part of the Guaranteed Indebtedness against Borrower by reason of the fact
that the Guaranteed Indebtedness exceeds the amount permitted by law; (ii) the
act of creating all or any part of the Guaranteed Indebtedness is ultra vires;
or (iii) the officers or partners creating all or any part of the Guaranteed
Indebtedness acted in excess of their authority. Corporate Guarantor hereby
acknowledges that withdrawal from, or termination of, any

 

5

--------------------------------------------------------------------------------


 

ownership interest in Borrower now or hereafter owned or held by Corporate
Guarantor shall not alter, affect or in any way limit the obligations of
Corporate Guarantor hereunder.

 

8.                                       Actions against Corporate Guarantor. In
the event of a default in the payment or performance of all or any part of the
Guaranteed Indebtedness when such Guaranteed Indebtedness becomes due, whether
by its terms, by acceleration or otherwise, or in the event of death or
incompetency of Thomas E. Kelly, or the bankruptcy, dissolution or insolvency of
Borrower, Corporate Guarantor, or any other guarantor, or upon an assignment by
Borrower, Corporate Guarantor, or any guarantor for the benefit of creditors,
then and in any such event Corporate Guarantor shall immediately, without notice
or demand, promptly pay the amount due thereon to Bank, in lawful money of the
United States, at Bank’s address. One or more successive or concurrent actions
may be brought against Corporate Guarantor, either in the same action in which
Borrower is sued or in separate actions, as often as Bank deems advisable. The
exercise by Bank of any right or remedy under this Guaranty or under any other
agreement or instrument, at law, in equity or otherwise, shall not preclude
concurrent or subsequent exercise of any other right or remedy. The books and
records of Bank shall be admissible in evidence in any action or proceeding
involving this Guaranty and shall be prima facie evidence of the payments made
on, and the outstanding balance of, the Guaranteed Indebtedness.

 

9.                                       Payment by Corporate Guarantor.
Whenever Corporate Guarantor pays any sum which is or may become due under this
Guaranty, written notice must be delivered to Bank contemporaneously with such
payment. Such notice shall be effective for purposes of this paragraph when
contemporaneously with such payment Bank receives such notice either by: (a)
personal delivery to the address and designated department of Bank, or (b)
United States mail, certified or registered, return receipt requested, postage
prepaid, addressed to Bank. In the absence of such notice to Bank by Corporate
Guarantor in compliance with the provisions hereof, any sum received by Bank on
account of the Guaranteed Indebtedness shall be conclusively deemed paid by
Borrower.

 

10.                                 Notice of Sale. In the event that Corporate
Guarantor is entitled to receive any notice under the Uniform Commercial Code,
as it exists in the state governing any such notice, of the sale or other
disposition of any collateral securing all or any part of the Guaranteed
Indebtedness or this Guaranty, reasonable notice shall be deemed given when such
notice is deposited in the United States mail, postage prepaid, at the address
for Corporate Guarantor, five (5) days prior to the date any public sale, or
after which any private sale, if any such collateral is to be held; provided,
however, that notice given in any other reasonable manner or at any other
reasonable time shall be sufficient.

 

11.                                 Waiver of Bank. No delay on the part of Bank
in exercising any right hereunder or failure to exercise the same shall operate
as a waiver of such right. In no event shall any waiver of the provisions of
this Guaranty be effective unless the same be in writing and signed by an
officer of Bank, and then only in the specific instance and for the purpose
given.

 

12.                                 Successors and Assigns. This Guaranty is for
the benefit of Bank, its successors and assigns, including, without limitation,
any assignee or participant. This Guaranty is binding upon Corporate Guarantor’s
successors and assigns, including without limitation any person or entity

 

6

--------------------------------------------------------------------------------


 

obligated by operation of law upon the reorganization, merger, consolidation or
other change in the organizational structure of Corporate Guarantor.

 

13.                                 Costs and Expenses. Corporate Guarantor
shall pay on demand by Bank all costs and expenses (including without limitation
all reasonable attorneys’ fees) incurred by Bank in connection with the
preparation, administration, enforcement and/or collection of this Guaranty.
This covenant shall survive the payment of the Guaranteed Indebtedness.

 

14.                                 Severability. If any provision of this
Guaranty is held by a court of competent jurisdiction to be illegal, invalid or
enforceable under present or future laws, such provision shall be fully
severable, shall not impair or invalidate the remainder of this Guaranty and the
effect thereof shall be confined to the provision held to be illegal, invalid or
unenforceable.

 

15.                                 No Obligation. Nothing contained herein
shall be construed as an obligation on the part of Bank to extend or continue to
extend credit to Borrower.

 

16.                                 Amendment. No modification or amendment of
any provision of this Guaranty, nor consent to any departure by Corporate
Guarantor therefrom, shall be effective unless the same shall be in writing and
signed by an officer of Bank, and then shall be effective only in the specific
instance and for the purpose for which given.

 

17.                                 Cumulative Rights. All rights and remedies
of Bank hereunder are cumulative of each other and of every other right or
remedy which Bank may otherwise have, at law or in equity or under any
instrument or agreement, and the exercise of one or more of such rights or
remedies shall not prejudice or impair the concurrent or subsequent exercise of
any other rights or remedies.

 

18.                                 Governing Law. THIS GUARANTY SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND
APPLICABLE FEDERAL LAWS.

 

19.                                 Venue. This Guaranty has been entered into
in Harris County, Texas, and it shall be performable for all purposes in such
county. Courts within the State of Texas shall have jurisdiction over any and
all disputes arising under or pertaining to this Guaranty and venue for any such
disputes shall be Harris County, Texas.

 

20.                                 Compliance with Applicable Usury Laws.
Notwithstanding any other provision of this Guaranty or of any instrument or
agreement evidencing, governing or securing all or any part of the Guaranteed
Indebtedness, Corporate Guarantor and Bank by its acceptance hereof agree that
Corporate Guarantor shall never be required or obligated to pay interest in
excess of the maximum nonusurious interest rate as may be authorized by
applicable law for the written contracts which constitute the Guaranteed
Indebtedness. It is the intention of Corporate Guarantor and Bank to conform
strictly to the applicable laws which limit interest rates, and any of the
aforesaid contracts for interest, if and to the extent payable by Corporate
Guarantor, shall be held to be subject to reduction to the maximum nonusurious
interest rate allowed under said law.

 

7

--------------------------------------------------------------------------------


 

21.                                 Descriptive Headings. The captions in this
Guaranty are for convenience only and shall not define or limit the provisions
hereof.

 

22.                                 Gender. Within this Guaranty, words of any
gender shall be held and construed to include the other gender.

 

23.                                 Notice. For purposes of notice under this
Guaranty, the addresses of the parties is as follows:

 

Cap Rock Energy Corporation

500 West Wall, Suite 400

Midland, Texas 79701

 

Washington Mutual Bank, FA

3200 Southwest Freeway, Suite 1700

Houston, Texas 77027

 

24.                                 Security.  The undersigned agrees that no
security now or later held by the Bank for the payment of any Guaranteed
Indebtedness or this Guaranty, whether from the Borrower, Corporate Guarantor or
any guarantor, or otherwise, and whether in the nature of a security interest,
pledge, lien, assignment, setoff, suretyship, guaranty, indemnity, insurance or
otherwise, shall affect in any manner the unconditional obligation of the
undersigned under this Guaranty, and the Bank, in its sole discretion, without
notice to the undersigned, may release, exchange, enforce and otherwise deal
with any security without affecting in any manner the unconditional obligation
of the undersigned under this Guaranty.  The undersigned acknowledges and agrees
that the Bank has no obligation to acquire or perfect any lien on or security
interest in any assets, whether realty or personalty, to secure payment of the
Guaranteed Indebtedness or this Guaranty, and the undersigned is not relying
upon any assets in which the Bank has or may have a lien or security interest
for payment of the Guaranteed Indebtedness or this Guaranty.

 

25.                                 Entire Agreement. This Guaranty contains the
entire agreement between Corporate Guarantor and Bank regarding the subject
matter hereof and supersedes all prior written and oral agreements and
understandings, if any, regarding same, including that certain Unconditional
Guaranty dated July 12, 2000 by Cap Rock Electric Cooperative, Inc., to which
Cap Rock Energy Corporation, a Texas corporation, is successor-in-interest, in
favor of Bank United Texas FSB.

 

EXECUTED to be effective as of October 1, 2003.

 

CAP ROCK ENERGY CORPORATION,

 

a Texas corporation

 

 

 

 

By:

/s/ David W. Pruitt

 

Name:

 

David W. Pruitt

 

Title:

 

President

 

 

8

--------------------------------------------------------------------------------